Name: 96/620/EC: Council Decision of 1 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Morocco
 Type: Decision
 Subject Matter: Africa;  trade;  European construction;  EU finance;  processed agricultural produce
 Date Published: 1996-10-30

 Avis juridique important|31996D062096/620/EC: Council Decision of 1 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Morocco Official Journal L 277 , 30/10/1996 P. 0035 - 0035COUNCIL DECISION of 1 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Morocco (96/620/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof,Having regard to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (1), which entered into force on 1 November 1978, and in particular Annex B to the said Agreement,Having regard to the proposal from the Commission,Whereas the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco fixing the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 originating in Morocco, should be approved;Whereas Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), abolishes application of a correcting factor of 1,207509 applied to the agricultural conversion rates up to 31 January 1995; whereas it is therefore necessary, taking account of the operative event for the agricultural conversion rate to be used, to provide for an amount for the period ending on 31 January 1995 and an amount applicable as from 1 February 1995,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco fixing, from 1 January 1994, the additional amount to be deducted from the levy or customs duties on imports into the Community of untreated olive oil originating in Morocco, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community.Article 3 This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 1 October 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 264, 27. 9. 1978, p. 2.(2) OJ No L 387, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 150/95 (OJ No L 22, 31. 1. 1995, p. 1).